IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

 

ROBERT LYLE,
Case No. 3:17-cv-00368
Plaintiff,
District Judge Walter H. Rice
VS. : Magistrate Judge Sharon L. Ovington
COMMISSIONER OF THE SOCIAL :
SECURITY ADMINISTRATION
Defendant.
DECISION AND ENTRY

 

The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #12), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have
been filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b)

has expired, hereby ADOPTS said Report and Recommendations.

It is therefore ORDERED that:

1, The Report and Recommendations docketed on May 8, 2019 (Doc. #12) is
ADOPTED in full;

2. The Commissioner’s non-disability finding is vacated;

3. No finding is made as to whether Plaintiff Robert Lyle was under a
“disability” within the meaning of the Social Security Act;

4. This case is remanded to the Commissioner and the Administrative Law
Judge under Sentence Four of 42 U.S.C. § 405(g) for further consideration
consistent with the Report and Recommendations and this Decision and
Entry; and

5, The case is terminated on the Court’s docket.

Uren of Geer

Walter H. Rice
United States District Judge

 
